--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.82


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT is dated as of April 16, 2008, between Imaging
Diagnostic Systems, Inc., a Florida corporation (the "Company"), and Linda B.
Grable (the "Executive").


WITNESSETH:


WHEREAS, The Company is engaged in the business of developing laser-based
medical optical imaging devices; and


WHEREAS, the Company has the intent to market and sell its products and services
to clients and potential clients throughout the world; and


WHEREAS, the Company wishes to employ the Executive as its Chairman of the Board
and Interim Chief Executive Officer, to oversee various broad and specific
aspects of its business; and


WHEREAS, in the course of the Executive’s employment, the Executive will have
access to and acquire knowledge of valuable trade secrets, confidential
information and other proprietary information belonging and relating to the
Company and its business, and which the Company has a legitimate interest in
protecting; and


WHEREAS, the Company and Executive are willing to commit to such employment,
subject to the terms and conditions contained in this Employment Agreement (the
“Agreement”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:


1. EMPLOYMENT.  The Company hereby employs the Executive and the Executive
hereby accepts employment upon the terms and conditions hereinafter set forth.
 
                2. TERM & TERMINATION.


(a) Term.  The Company hereby employs the Executive, and the Executive, hereby
accepts employment with the Company, for a period commencing on April 16, 2008,
and ending two years from that date (the "Term"). All Company obligations under
this Agreement shall cease upon its termination, except for those stock options
which have been vested.
(b) Termination without Cause.  The Company may terminate the Executive’s
employment without cause.  Such termination will become effective upon the date
specified in the termination notice, provided that such date is at least 60 days
from the date of such notice.  In the event of such termination without cause:
 
 
 

--------------------------------------------------------------------------------


 


(i) For the remainder of the Term following the effective date of termination,
the Company will continue to pay the Executive her salary pursuant to Section
3(a).


(ii) The Company will continue to maintain for the remainder of the Term
following the effective date of termination, for the benefit of the Executive,
the employee benefit programs referred to in Section 3(b) as in effect on the
date of termination.


(iii) On the effective date of termination, all options that were scheduled to
vest will vest and will remain exercisable for a period of three years from the
date of termination.


(c) Termination for Cause.  The Company may terminate the Executive’s employment
at any time for cause by giving written notice of termination setting forth such
cause.  Such termination shall become effective upon the giving of such notice,
except that, where the basis for cause is capable of cure within 30 days,
termination based upon cause shall not become effective unless Executive shall
fail to complete such cure within 30 days of receipt of written notice of the
existence of such cause. Upon such termination the Executive shall have no right
to compensation, commission, bonus, benefits or reimbursement pursuant to this
Agreement, for any period subsequent to the effective date of
termination.  Further, upon termination for cause, all of the Executive’s
unvested stock options shall terminate. For purposes of this section, “cause”
shall mean; (1) the Executive is convicted of a felony; (2) the Executive, in
carrying out her duties hereunder, commits gross negligence or willful
misconduct resulting, in either case, in material harm to the Company; (3) the
Executive misappropriates Company funds or otherwise defrauds the Company; (4)
the Executive materially breaches any provision of this Agreement; or (5) the
Executive materially fails to perform her duties under section 4.


(d)         Death or Disability.  Upon the death or disability of the Executive,
the Executive shall be entitled to and the Company will pay the Executive’s
salary from the date of death or from the date of disability through the end of
the Term. (For purposes of this Section, “disability” shall mean that for a
period of six months in any 12-month period the Executive is incapable of
substantially fulfilling her duties because of physical, mental or emotional
incapacity arising from injury, sickness or disease.)  Should the Executive be
rendered disabled, the Company will continue to maintain for the benefit of the
Executive the employee benefit programs referred to in Section 3(b) that were in
effect on the date of the disability.


(e)         Special Termination.  In the event that (i) the Company materially
breaches this Agreement or the performance of its duties and obligations
hereunder; or (ii) any entity or person not now an executive officer of the
Company becomes either individually or as part of a group the beneficial owner
of 20% or more of the Company’s common stock, the Executive, by written notice
to the Company, may elect to deem the Executive’s employment hereunder to have
been terminated by the Company without cause under Section 2(b) hereof, in which
event the Executive shall be entitled to the compensation provided for in
Section 2(b).

 
2

--------------------------------------------------------------------------------


 
(f)         Voluntary Termination. The Executive, on 30 days prior written
notice to the Company, may terminate her employment voluntarily.  Upon such
termination, the Company will pay the Executive’s compensation through the date
of such termination.  After such date, the Executive shall no longer be entitled
to receive any compensation, reimbursement or benefits and all unvested stock
options shall terminate upon termination of the Executive’s employment.


(g)         Continuing Effect. Notwithstanding any termination of this Agreement
at the end of the Term or otherwise, the provisions of Sections 6 - 11 shall
remain in full force and effect and the provisions of these Sections shall be
binding upon the legal representatives, heirs, successors and assigns of the
Executive.


3. COMPENSATION. 
                  
                  (a) The Company will pay the Executive an annual base salary
of $144,000 per annum in equal semi-monthly installments.


(b) During the term of her employment, the Executive shall be entitled to
participate in employee benefits plans or programs of the Company, if any, to
the extent the Executive is eligible to participate thereunder, including the
Comprehensive Group Insurance Program maintained by the Company, partially paid
by the Company for the Executive.
          
                (c) The Company shall provide the Executive with a $500 per
month car allowance and a cellular phone and major credit card for use on
Company business.


(d) The Executive shall receive an option to purchase up to an aggregate of
1,000,000 shares of the Company’s common stock at an exercise price of $.045 per
share pursuant to the Company’s standard form of stock option agreement.  The
option shall vest one year from the date of this Agreement, provided that the
Executive remains employed by the Company through that time, except to the
extent that earlier vesting is provided under specified circumstances as set
forth elsewhere in this Agreement or in the Company’s applicable form of stock
option agreement.


 
(e) The Executive will be entitled to nine paid holidays and six weeks of
vacation for each 12-month period without loss of compensation or other benefits
to which she is entitled under this Agreement, to be taken at such times as the
Executive may select and the affairs of the Company may permit.


4. DUTIES.


(a)           General Duties.  The Executive shall be employed as the Chairman
of the Board and Interim Chief Executive Officer, with duties and
responsibilities that are customary for such position, and as directed by the
Company’s by-laws.  The Executive will use the standard of care befitting of
such an executive in performing duties and in discharging responsibilities
pursuant to this Agreement, which duties and responsibilities shall be
discharged competently, carefully, and faithfully.
 
 
3

--------------------------------------------------------------------------------




(b)           Corporate Code of Conduct.  The Executive agrees to adhere to the
Company’s Corporate Code of Conduct.


(c)           Extent of Services.  The Executive will devote all of her time,
attention and energies during normal business hours (exclusive of periods of
sickness and disability and of such normal holiday and vacation periods as have
been established by the Company) to the affairs of the Company.  The Executive
will not enter the employ of, or serve as a consultant to, or in any way perform
any services with or without compensation to any person, business or
organization without the prior consent of the Board of Directors of the Company;
provided, that the Executive shall be permitted to devote a limited amount of
time, without compensation, to charitable or similar organizations.


5. PLACE OF PERFORMANCE.  The Executive hereby acknowledges that the Company’s
existing and potential clients are located throughout the world and that the
Company is actively engaged in marketing and selling its products and services
to such clients throughout the world.


6. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  The Executive acknowledges that,
during her employment, she will learn and will have access to confidential
information regarding the Company and its affiliates, including without
limitation (i) proprietary or secret plans, designs, processes, programs,
documents, software, agreements or material relating to the business, products,
services or activities of the Company and its affiliates and (ii) market
reports, customer investigations, clinical data, scientific or engineering
research, customer lists and/or similar information that is proprietary
information of the Company or its affiliates (collectively, “Confidential
Business and Technical Information”).  The Executive recognizes and acknowledges
that the Confidential Business and Technical Information, as it may exist from
time to time, represents valuable, special and unique assets of the Company,
access to and knowledge of which are essential to the performance of the
Executive’s duties hereunder.


The Executive will not, during or after the term of her employment by the
Company, in whole or in part, disclose any such Confidential Business and
Technical Information to any person, firm, corporation, association or entity
for any reason or purpose whatsoever, nor shall the Executive make use of any
such Confidential Business and Technical Information for her own purposes or for
the benefit of any person, firm, corporation or entity except the Company under
any circumstances during or after the term of her employment, provided that
after the term of her employment these restrictions shall not apply to such
secrets, information and processes which are then in the public domain provided
that the Executive was not responsible, directly or indirectly, for such
secrets, information or processes entering the public domain without the
Company’s consent.


In the event an action is instituted and prior knowledge is an issue, it shall
be the obligation of the Executive to prove by clear and convincing evidence
that the Confidential Business and Technical Information disclosed was in the
public domain, was already known by the recipient, or was developed
independently by the recipient.  The
 
4

--------------------------------------------------------------------------------


 
Executive agrees to hold as the Company’s property all memoranda, books, papers,
letters, formulas and other data, and all copies thereof and therefrom, in any
way containing Confidential Business and Technical Information or otherwise
relating to the Company’s business and affairs, whether made by her or otherwise
coming into her possession, and upon termination of her employment, or on demand
of the Company, at any time, to deliver the same to the Company.


                7. NON-COMPETITION AGREEMENT.


(a) The Executive acknowledges and agrees that, pursuant to Florida Statutes
Section 542.335, based on having access to and acquiring knowledge of highly
sensitive and valuable trade secrets, and confidential or proprietary
information belonging or relating to the Company, the Executive would be in a
position to cause serious and irreparable harm to the Company in the event that,
following the termination of her employment hereunder, the Executive were to
compete with or be involved in an enterprise which competes with the Company,
engages in the same business as the Company, or performs research and
development in the field of medical optical imaging.


(b) Until termination of her employment and for a period of 24 months commencing
on the date of termination, the Executive, directly or indirectly, in
association with or as a stockholder, director, officer, consultant, executive,
partner, joint venturer, member or otherwise of or through any person, firm,
corporation, partnership, association or entity, covenants that the Executive
will not compete with the Company or any of its affiliates in the design,
manufacture, construction, offer, sale or marketing of products or services that
are competitive with the products or services offered by the Company during such
period, within the United States or anywhere in the world.  The Executive
covenants and agrees that during her employment and for a period of 24 months
immediately following the termination of such employment, the Executive will
not, either individually or in partnership or jointly or in conjunction with any
person, firm, business, corporation, partnership, joint venture, entity,
syndicate or association, as an executive, principal, agent, officer, director,
consultant, advisor, distributor, dealer, contractor, trustee, lender,
shareholder or in any manner or capacity whatsoever, directly or indirectly, be
employed by, render services to, carry on or be engaged in, or be concerned with
or be interested in or advise, lend money to, guarantee the debts or obligations
of, or in any manner participate in the management, operation or control of any
business which is directly competitive with the business of the Company, engages
in the same business as the Company or performs research and development in the
medical optical imaging field with any entity located anywhere in the world.


(c) For the purposes of this paragraph a business shall be deemed to be in
“direct competition” or “directly competitive” with the Company if such business
is engaged in developing, manufacturing, marketing, selling, or distributing
medical optical imaging devices.


8. NON-SOLICITATION.  The Executive covenants and agrees that while she is
employed by the Company and for a period of 24 months immediately following the
termination of such employment, she will not, directly or indirectly, in any
manner whatsoever, on her own behalf, or on behalf of any person, firm,
business, corporation, partnership, joint venture, entity, syndicate or
association solicit, induce or cause, or attempt to induce or cause, any person
who is then an employee of or consultant to the Company to cease providing
services to the Company.
 
 
5

--------------------------------------------------------------------------------




 
            9. REASONABLENESS OF CONFIDENTIALITY, NON-COMPETITION AND
NON-SOLICITATION OBLIGATION AND COVENANTS.


(a) The Executive hereby acknowledges and confirms that the obligations and
covenants set out in the above paragraphs are reasonable and necessary to
protect the legitimate interests of the Company.  Without limiting the
generality of the foregoing, the Executive hereby acknowledges and confirms that
given, among other things, the nature and international scope of the Company’s
operations and of the employment duties to be performed by the Executive
hereunder, the geographic scope and duration of the restrictions set forth above
are reasonable and necessary to protect the legitimate interests of the Company.


(b) The Executive further acknowledges and agrees that these obligations and
covenants will not preclude her from becoming gainfully employed following their
termination of her employment in her profession.


           10. INVENTIONS.


(a) The Executive hereby sells, transfers and assigns to the Company or to any
person or entity designated by the Company, all of the entire right, title and
interest of the Executive in and to all inventions, ideas, disclosures and
improvements, whether patented or unpatented, and copyrightable material, made
or conceived by the Executive, solely or jointly, in whole or in part, during
the term hereof which (i) relate to methods, apparatus, designs, products,
processes or devices sold, leased, used or under construction or development by
the Company or any subsidiary, or (ii) otherwise relate to or pertain to the
business, functions or operations of the Company or any subsidiary, or (iii)
arise wholly or partly from the efforts of the Executive during the term
hereof.  The Executive shall communicate promptly and disclose to the Company,
in such form as the Company requests, all information, details and data
pertaining to the aforementioned inventions, ideas, disclosures and
improvements; and, whether during the term hereof or thereafter, the Executive
shall execute and deliver to the Company such formal transfers and assignments
and such other papers and documents as may be required of the Executive at the
Company’s expense to permit the Company or any person or entity designated by
the Company to file and prosecute the patent applications and, as to
copyrightable material, to obtain copyright thereon.  Any invention made by the
Executive within one year following the termination of employment shall be
deemed to fall within the provisions of this Section unless proven by the
Executive to have been first conceived and made following such termination.


(b) No Payment.  The Executive acknowledges and agrees that no separate or
additional payment or compensation will be required to be made to her in
consideration of her undertakings in this Section.

 
6

--------------------------------------------------------------------------------

 

       11. EQUITABLE RELIEF.


(a) The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior consent of
the Board of Directors of the Company, shall leave her employment for any reason
and take any action in violation of Section 6, Section 7 or Section 8, the
Company will be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 11(b) below, to enjoin the
Executive from breaching the provisions of Section 6, Section 7, or Section
8.  In such action, the Company will not be required to plead or prove
irreparable harm or lack of an adequate remedy at law.  Nothing contained in
this Section 11 shall be construed to prevent the Company from seeking such
other remedy as the Company may elect in any arbitration proceeding based on any
breach of this Agreement by the Executive.


(b) Any proceeding or action for equitable relief must be commenced in state
court in Broward County, Florida.  The Executive and the Company irrevocably and
unconditionally submit to the jurisdiction of such court and agree to take any
and all future action necessary to submit to the jurisdiction of such
court.  The Executive and the Company irrevocably waive any objection that they
now have or hereafter may have to the laying of venue of any suit, action or
proceeding brought in such court for equitable relief and further irrevocably
waive any claim that any such suit, action or proceeding brought in such court
has been brought in an inconvenient forum.


     12. ASSIGNMENT. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that any such successor or assign shall acquire
all or substantially all of the assets and business of the Company.  The
Executive's obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.


     13. SEVERABILITY.


(a) The Executive expressly agrees that the character, duration and geographical
scope of the provisions set forth in this Agreement are reasonable in light of
the circumstances, as they exist on the date hereof.  Should a decision,
however, be made at a later date by a court of competent jurisdiction that the
character, duration or geographical scope of such provisions is unreasonable,
then it is the intention and the agreement of the Executive and the Company that
this Agreement shall be construed by the court in such a manner as to impose
only those restrictions on the Executive's conduct that are reasonable in the
light of the circumstances and as are necessary to assure to the Company the
benefits of this Agreement.  If, in any judicial proceeding, a court shall
refuse to enforce all of the separate covenants deemed included herein because
taken together they are more extensive than necessary to assure to the Company
the intended benefits of this Agreement, it is expressly understood and agreed
by the parties hereto that the provisions of this Agreement that, if eliminated,
would permit the remaining separate provisions to be enforced in such proceeding
shall be deemed eliminated, for the purposes of such proceeding, from this
Agreement.
 
 
7

--------------------------------------------------------------------------------



 
(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provision were not included.


14. NOTICES AND ADDRESSES. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressee in person, by Federal Express
or similar receipted delivery, by facsimile delivery or, if mailed, postage
prepaid, by certified mail, return receipt requested, as follows:


To the Company:                                 Imaging Diagnostic Systems, Inc.
6531 N.W. 18th Court
Plantation, Florida 33313


To the Executive:                                 Linda B. Grable
6531 N.W. 18th Court
Plantation, Florida 33313


or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be conclusive evidence of successful facsimile
delivery.  Time shall be counted to, or from, as the case may be, the delivery
in person or by mailing.


15. COUNTERPART. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.


16. ARBITRATION. Except for any controversy or claim seeking equitable relief as
provided in Section 11 of this Agreement, any controversy or claim arising out
of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof or any other dispute between the parties, shall be submitted
to one arbitrator and settled by arbitration in Fort Lauderdale, Florida, in
accordance with the commercial arbitration rules of the American Arbitration
Association in effect at such time.  Any award made by such arbitrator shall be
final, binding and conclusive on all parties hereto for all purposes, and
judgment may be entered thereon in any court having jurisdiction thereof.


17. ATTORNEYS FEES.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, whether through litigation or arbitration, the
prevailing party shall be entitled to recover from the non-prevailing party
her/its reasonable attorney’s fees, costs and expenses incurred at all levels.
 
 
8

--------------------------------------------------------------------------------



 
18. GOVERNING LAW. This Agreement and any dispute, disagreement, or issues of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.


19. ENTIRE AGREEMENT.  This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver, discharge or termination is sought.


20. ADDITIONAL DOCUMENTS.  The parties hereto shall execute and deliver such
additional instruments as may be reasonably required in order to carry out the
purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.


21. SECTION AND PARAGRAPH HEADINGS.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


22. WAIVER OF BREACH.  A waiver by the Company or the Executive of a breach of
any provision of the Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.


IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the 28th day of April, 2008.


IMAGING DIAGNOSTIC SYSTEMS, INC.
 
 
By:  /s/ Allan L. Schwartz
 
     Allan L. Schwartz, Executive Vice President  and Chief Financial Officer
EXECUTIVE
 
 
By  /s/ Linda B. Grable
 
          Linda B. Grable

 
 

 


9


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------